Title: Report of Committee on Letter of John Allen, [26 January 1784]
From: Committee of the Continental Congress
To: 


        
          [26 Jan. 1784]
        
        The Committee to whom were referred the letter of John Allen of Dec. 25. 1783 to his Excellency the President of Congress and the papers therein inclosed have agreed to the following resolution.
        Resolved that a copy of the said letter be sent to the Governor of Massachusets with a recommendation that he cause enquiry to be made whether the encroachments therein suggested have been actually made on the territories of the state of Massachusets by the subjects of his Britannic majesty from the government of Nova Scotia, and if he shall find any such to have been made, that he send a representation thereof to the British Governor of Nova Scotia with a copy of the Proclamation of the United states of the 14th. inst. (which should be inclosed to the Governor of Massachusets for that purpose) requesting him in a friendly manner and as a proof of that disposition for peace and harmony which should subsist between neighboring states to recall from off the said territory the said subjects of his Britannic majesty so found to have incroached thereon: and that the Governor of Massachusets be requested to inform Congress of his proceedings herein and the result thereof.
       